Case: 15-13136   Date Filed: 09/08/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13136
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:14-cr-00462-VMC-AEP-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


GIEZI MAGNO ZAMORA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 8, 2016)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-13136     Date Filed: 09/08/2016     Page: 2 of 3


      Giezi Magno Zamora appeals his 120-month sentence for possessing with

intent to distribute, and conspiring to possess with intent to distribute, five

kilograms or more of cocaine aboard a vessel, in violation of 46 U.S.C.

§§ 70503(a), 70506(a) & (b), and penalized pursuant to 21 U.S.C.

§ 960(b)(1)(B)(ii). On appeal, Zamora argues that the district court erred in

denying his request for a minor role reduction, or an even greater minimal role

reduction, because of his menial participation as a deckhand in a cocaine

smuggling venture.

      Even assuming, however, that the district court erred in refusing to grant

Zamora’s request for a minor role reduction, any such error was harmless because

Zamora’s sentence of 120 months’ imprisonment is already at the statutory

mandatory minimum. See 46 U.S.C. §§ 70506(a) & (b); 21 U.S.C.

§ 960(b)(1)(B)(ii). “It is well-settled that a district court is not authorized to

sentence a defendant below the statutory mandatory minimum unless the

government filed a substantial assistance motion pursuant to 18 U.S.C. § 3553(e)

and U.S.S.G. § 5K1.1 or the defendant falls within the safety-valve of 18 U.S.C.

§ 3553(f).” United States v. Castaing-Sosa, 530 F.3d 1358, 1360 (11th Cir. 2008).

The government did not file a substantial assistance motion here. Zamora’s

convictions also do not qualify for safety valve relief under 18 U.S.C. § 3553(f).

See United States v. Pertuz-Pertuz, 679 F.3d 1327, 1328-29 (11th Cir. 2012)


                                            2
              Case: 15-13136     Date Filed: 09/08/2016   Page: 3 of 3


(holding that safety valve relief does not apply to violations of 46 U.S.C.

§§ 70503(a), 70506(a) & (b)). Thus, because Zamora is already serving a

mandatory minimum sentence and does not qualify for a sentence below that

minimum, any error in the district court’s denial of his request for a minor role

reduction was harmless and we need not address it. See United States v. Raad, 406

F.3d 1322, 1323 n.1 (11th Cir. 2005). Accordingly, we affirm.

      AFFIRMED.




                                          3